DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
     New prior art has been found. A new non-final office action follows. The terminal disclaimer filed 04/25/2022 overcomes the previous rejections. 
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) s 1-4, 6-11, 13-18, 20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Warren 2002/0143462.
     See paragraphs 51-56 of Warren. In regards to claims 4, 11 and 18 see paragraph 70. In regards to claims 1, 8 and 15 a name assigned to a location is regarded as the house apartment building or shopping mall which is transformed into coordinates to generate a visual display of a map of the area (paragraph 56).  The text search is inherent in a delivery area or location search (paragraph 51).  In paragraph 52 an address is considered a name of a location and is inherently entered in a text format. A unique identifier such as a name of the address is returned.
[0051] A person using a computer network, operates network computer 10 that consists of a RAM, ROM, a display (not shown) and programmable media upon which computer readable code may be generated, transmitted, recorded, manipulated or stored as a memory (not shown), for example, of the type sold by IBM.RTM. of Armonk, N.Y., logs on to a computer network system 5. The person could also interact with the computer network by way of wireless device 20, such as a mobile phone or PDA. They could also use an Internet appliance, which is any device that interacts with the Internet. In the preferred embodiment of the invention, the computer network system 5 is the Internet. However, as will be apparent to those skilled in the art computer network system 5 could be any computer network consisting of at least two computers, such as a local area network, an intranet or a virtual private network. The computer network user, searching for information relating to wares or services that are available within a specified geographic area, creates a query specifying search criteria, such as ware, service, event, delivery area and location. In an alternate embodiment of the invention, the computer network user may be searching for information relating to wares or services that are available relative to his or her present physical location.

[0052] In this case, prior to generating and submitting a location sensitive query to the location database server 40, the computer network user submits information relating to his or her present physical location to the location database server 40. If the user is in a static location, such as a house, apartment building, shopping mall, sports arena, etc., the computer network user can submit the address of this static location to the location database server 40 and in return receive the unique key or index of the address. If however, the computer network user is operating a mobile communication device, such as a mobile phone or wireless PDA, which employs a positioning technology by which the location of the wireless device 20 can be detected, and the computer network user is not located in a static location, the mobile communication device 20 can transmit the computer network user's positioning information to the location database server 40 and in return receive the unique key or index that corresponds most closely to the transmitted position information.

[0053] This location sensitive query is transmitted via communication network 15 to location database server 40. Communication network 15 may consist of data transmission lines, routers and servers as are known to those skilled in the art. Location database server 40 is a computer network server that consists of a RAM, ROM, display, etc. (not shown) and programmable media upon which computer readable code may be generated, transmitted, recorded, manipulated or stored as a memory (not shown), for example, of the type sold by IBM.RTM. of Armonk, N.Y. Location database server 40 also contains a data base query engine 42, location data base 46 and key/index verifier and generator 44. Database query engine 42 receives the computer network user's query and queries location database 46 for records that match the search criteria. The records that match the search criteria are then sent to computer 10 via communication network 15.

[0054] In an alternate embodiment of the invention, a public information database server 50 stores the unique key or index and location sensitive information in a public information database 52, access to which is open all computer network users.

[0055] In a further alternate embodiment of the invention, a private information database server 60 stores the unique key or index and location sensitive information in a private information database 62, access to which is restricted to authorised computer network users.

[0056] In the preferred embodiment of the invention, the search result is returned in the form of a visual display consisting of a map of the geographic area of interest as well as icons that represent the real world location of the records that match the user's search criteria and the category of the item that is being sought. In an alternate embodiment, the search result may be sent in a non-graphic format that satisfies the spatially related query. For example, the search result may be in the form of a text list of the abstract locations.

[0057] The size, shape, colour and other attributes of the icons are defined by the database developer. In an alternate embodiment of the invention the attributes of the icon are defined by the user searching for location specific information, the web master, the web developer, etc. . . . The user is then able to click on these icons and receive more information relating to the item that matched the search criteria. In another alternate embodiment of the invention, the icon may function as a communication link that will link the user to a web page that will provide more information about the item being sought. In a further embodiment, the user may click on the icon that in response executes a start command for a computer application.
[0070] A method for receiving and storing location sensitive data for which a unique key exists will now be discussed with reference to the flowchart of FIG. 13 and system 5. In the preferred embodiment of the invention, the method described in FIG. 13 is commenced on receiving information relating to an item, service, event of interest or other location sensitive data and an indication of the location of said location sensitive data (step 13010). At step 13020, the indication of location is parsed into a format used by a location database. Once the indication of location is parsed, then a determination is made of whether a unique key may be generated for the parsed indication of location step 13030. At step 13040 database query engine queries the location database for the existence of a unique key for the parsed indication of location. The unique key with the location sensitive data (step 13050) and a database entry for the combined unique key and location sensitive data is created (step 13060).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 5, 12 and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Warren ‘462.
      The PG Pub to warren discloses all features of the claimed invention, but for an address book in the users device. It is old and well known to have an address book at a user device or at a remote location in order to store and check previous searches. Paragraphs 68-71 suggest storing the locations with a unique key which is similar to an address book.
0068] A method for creating location sensitive data and transmitting it to a location database server will now be discussed with reference to the flowchart of FIG. 11 and system 5. In the preferred embodiment of the invention, the method described in FIG. 11 is commenced on creating or compiling information relating to an item, service, event of interest or any other location sensitive information (step 11010). At step 11020, an indication of location for the information relating to the item, service, event of interest or any other location sensitive information is generated. Then, the indication of location and the information relating to the item, service, event of interest or any other location sensitive information is transmitted to a location database server (step 11030). At step 11040 a response is received from the location database server. The response from the location database server may be a unique key that corresponds to the submitted information relating to the item, service, event of interest or any other location sensitive information and the indication of location to a database server. Alternately, if an invalid indication of location was sent to the location database server, then the response may consist of an error message. The error message may also include suggestions for correcting the error or a list of alternative indications of locations for which a unique key may be generated.

[0069] A method for creating location sensitive data that is stored in a location other than a location database server will now be discussed with reference to the flowchart of FIG. 12 and system 5. In the preferred embodiment of the invention, the method described in FIG. 12 is commenced on creating or compiling information relating to an item, service, event of interest or any other location sensitive information (step 12010). At step 12020, an indication of location for the information relating to the item, service, event of interest or any other location sensitive information is generated. Then, the indication of location and the information relating to the item, service, event of interest or any other location sensitive information is transmitted to a location database server (step 12030). At step 12040 a unique key that corresponds to the submitted indication is returned. This unique key is then associated with the information relating to an item, service, event of interest or any other location sensitive information (step 12050). At step 12060, a database entry with the unique key and associated information relating to an item, service or event of interest is created.

[0070] A method for receiving and storing location sensitive data for which a unique key exists will now be discussed with reference to the flowchart of FIG. 13 and system 5. In the preferred embodiment of the invention, the method described in FIG. 13 is commenced on receiving information relating to an item, service, event of interest or other location sensitive data and an indication of the location of said location sensitive data (step 13010). At step 13020, the indication of location is parsed into a format used by a location database. Once the indication of location is parsed, then a determination is made of whether a unique key may be generated for the parsed indication of location step 13030. At step 13040 database query engine queries the location database for the existence of a unique key for the parsed indication of location. The unique key with the location sensitive data (step 13050) and a database entry for the combined unique key and location sensitive data is created (step 13060).

[0071] A method for receiving and storing location sensitive data for which a unique key does not exist will now be discussed with reference to the flowchart of FIG. 14 and system 5. In the preferred embodiment of the invention, the method described in FIG. 14 is commenced on receiving information relating to an item, service, event of interest or other location sensitive data and an indication of the location of said location sensitive data (step 14010). At step 14020, the indication of location is parsed into a format used by a location database. Once the indication of location is parsed, then a determination is made of whether a unique key may be generated for the parsed indication of location step 14030. At step 14040 database query engine queries the location database for the existence of a unique key for the parsed indication of location. At step 14050 a latitude-longitude value corresponding to the received indication of location is determined. Once the latitude-longitude value is determined, then at step 14060 at least one other piece of data is generated, such as a time stamp, which is any time stamp determined at a consistent time within the steps of the method (e.g., the time that the latitude-longitude value was determined or the time that the request for the unique key was made) or a sequence number. At step 14070, the latitude-longitude and the at least one other piece of data are combined to form a single unique key or index, which is in a form that is easily understood by a computer, such as a hexadecimal format. The unique key with the location sensitive data (step 14080) and a database entry for the combined unique key and location sensitive data is created (step 14090).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M CAMBY whose telephone number is (571)272-6958. The examiner can normally be reached M - F flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D Nolan can be reached on 571 270 7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD M CAMBY/Primary Examiner, Art Unit 3661